Frost J.
delivered the opinion of the Court.
The defendants were partners; and both were found guilty. Bierman alone appeals. The fact, that the marshal delivered the jug to Campbell, the owner of the slave, was competent evidence, though not very material; and is not necessary to support the verdict, since one of the defendants admitted it to be the slave’s. The pouring the liquor into the jug, in the presence of the slave, who was waiting to take it, was a sufficient delivery. It was a tranfer of possession.
Though the mutual agency of partners cannot be implied in an unlawful transaction, yet if one knew and sanctioned the act of the other, it would be the act of both. Proof of this may be inferred, as stated by the Recorder to the jury, from the nature of the business and the mode of conducting it, and all the circumstances of the transaction. If persons are associated for the purpose of illicit traffic, it is a very obvious, if not necessary conclusion, that each assents to what the other may do for the common profit. The character of the traffic may *258be proved by the stock in trade, the furniture and fixtures of the shop, and the run of custom. If these indications of an unlawful trade are confirmed by proof of a sale to a slave by one of the partners, the jury may find the assent and guilty participation of the other.
The motion is refused.